Exhibit 10.14

 

FINAL

 

[Northwest Airlines, Inc. Letterhead]

 

[Date]

 

[Name]

[Title]

[Department]

 

Re:          Management Compensation Agreement dated as of [        ]

 

Dear                                   :

 

Northwest Airlines, Inc. (the “Company”) previously entered into a Management
Compensation Agreement dated as of [      ] ([as amended,] the “Agreement”) with
you, pursuant to which the Company agreed to provide you with certain airline
pass travel privileges for the personal use of you, your spouse or registered
domestic partner and dependent children as well as other benefits, upon the
terms and conditions set forth in your Agreement.  This letter agreement sets
forth certain proposed changes to the Agreement that will become effective if
you choose to execute this letter agreement in the space provided below and
return it to the Company.  None of these changes, however, will become effective
unless an executed copy of the original of this letter agreement is returned to
[Timothy J. Meginnes, Vice President – Compensation and Benefits, [Northwest
Airlines, Inc.], Department A1445, 2700 Lone Oak Parkway, Eagan, Minnesota,
55121, telephone 612-727-9444.]

 

1.             Section 3 of the Agreement is amended by adding thereto the
following:

 

“Notwithstanding the continuing employment requirement set forth above (if
applicable), in the event that Executive’s employment is terminated by the
Company without Cause or Executive resigns for Good Reason within two years
after a Change of Control, (x) if, at the time of such termination, Executive
has been employed by the Company or an Affiliate for at least five (5) years,
all Airline Pass privileges under this Section 3, to the extent not previously
vested, shall be deemed vested, or (y) if, at the time of such termination,
Executive has not been employed by the Company or an Affiliate for at least five
(5) years, all Airline Pass privileges as set forth above that are not then
vested shall be forfeited, and, in lieu thereof, Executive shall be entitled to
vested Airline Pass privileges pursuant to the

 

--------------------------------------------------------------------------------


 

Company’s pass policies for the personal use of Executive and the Eligible
Individuals for ten (10) years after such termination of employment at a
boarding priority of F3 B3.  In addition, in the event of a Change of Control,
Airline Pass privileges pursuant to the Company’s pass policies (including
access to airline lounges under the WorldClub Pass or any similar program) (as
applicable to Executive under the foregoing clause (x) or (y) above) will be
provided to Executive and Eligible Individuals, to the extent vested hereunder,
on terms and conditions no less favorable than those applicable to Executive and
Eligible Individuals immediately prior to such Change of Control, and the
Company shall provide (or shall cause any successor to the Company, whether by
purchase, merger, consolidation or otherwise, to provide) Executive and Eligible
Individuals with Airline Pass privileges equivalent to those provided under the
Airline Pass privileges described in this Section 3 with respect to the Company
(or its successor) and its Affiliates.

 

In addition, if at the time of Executive’s termination of employment with the
Company Executive is eligible for “retiree pass travel” under the Company’s
Airline Pass policies, as then in effect, the Company shall provide Executive
with a gross-up payment for any personal income tax liability (based on an
assumed marginal income tax rate of the highest Federal and State income tax
rate in which State such individual resides) arising from the Airline Pass (and
travel thereon) described in Section 3 (the “Airline Pass Gross-Up”), such that
after the payment of all personal income tax liability associated with the
Airline Pass (including any personal income taxes on the Airline Pass Gross-Up)
Executive retains an amount of the gross-up payment equal to the personal income
tax liability arising from such Airline Pass and travel. The Company shall pay
the Airline Pass Gross-Up to Executive no later than thirty (30) days after the
end of the year in which such taxes are incurred.”

 

2.             The following Section [5.4] is hereby added to the Agreement:

 

“[5.4]      Gross-Up Payment

 

(a) Excise Tax.

 

(i) If any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable pursuant to this Agreement or otherwise (a
“Payment”)) is subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) or any interest or penalties
thereon (together, the “Excise Tax”), then Executive shall be entitled to an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by Executive of all taxes including, without limitation, any income taxes
(together with any interest or penalties thereon, the “Additional Income Tax”)
or any Excise Tax, imposed upon the Gross-Up Payment Executive retains an amount
of the

 

--------------------------------------------------------------------------------


 

Gross-Up Payment equal to the Excise Tax imposed upon the Payments; provided,
however, the amount of any Gross-Up Payment shall in no events exceed $1 million
($1,000,000).  Notwithstanding the foregoing, if it shall be determined that the
Executive would be entitled to a Gross-Up Payment, but that the Payment would
not be subject to the Excise Tax if the total, aggregate Payments were reduced
by an amount that is less than ten percent (10%) of the Payment that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive shall be reduced (but not below zero) to the maximum amount
that could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”), and no Gross-Up Payment shall be made to Executive.  Such
reduction of the amounts payable to the Safe Harbor Cap, if applicable, shall be
made by reducing the payments comprising the Payments in such order as elected
by the Executive.

 

(ii) Subject to [Section 5.4(a)(iii)], all determinations required to be made
under this [Section 5.4], including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by the firm of independent
public accountants selected by the Company to audit its financial statements
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within fifteen (15) business days after the
receipt of notice from Executive that there has been a Payment, or such earlier
time as is requested by the Company. All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this [Section 5.4], shall be paid to Executive within five
(5) business days after the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that additional Gross-Up Payments should have been
made by the Company (an “Underpayment”). If the Company exhausts its remedies
pursuant to Section [5.4(a)(iii)] and Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive.

 

(iii) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notice shall be given as soon as practicable but no
later than ten (10) business days after Executive knows of such Claim and shall
apprise the Company of the nature and date of requested payment of such claim.
Executive shall not pay such claim before the earlier of (x) the date thirty
(30) days after Executive’s notice to the Company or (y) the date on which
payment of taxes with respect to

 

--------------------------------------------------------------------------------


 

such claim is due. If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

 

(A) give the Company any reasonably requested information relating to such
claim;

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

(C) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold such Executive harmless, on an
after-tax basis, for any Excise Tax or additional Income Tax imposed as a result
of such representation and payment of costs and expenses. Without limiting this
Section [5.4(iii)], the Company shall control all proceedings taken in
connection with such appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and (2) either direct Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner. Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs such Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or Income Tax imposed with respect to such
advance; and further provided that any extension of the statute of limitations
for the taxable year of Executive with respect to which such contested amount is
claimed to be due is limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest
any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(iv) If, after the receipt by Executive of any amount advanced by the Company
pursuant to Section [5.4(a)(iii)], Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section [5.4(a)(iii)]) promptly pay to the
Company the amount of such refund (together with

 

--------------------------------------------------------------------------------


 

any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by Executive of an amount advanced by the Company pursuant to
Section [5.4(a)(iii)], a determination is made that such Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of any Gross-Up
Payment required to be paid.

 

3.             [The following Section [5.5] is hereby added to the Agreement]
[Section [5.3] of the Agreements is hereby deleted and replaced in its entirety
with the following]:

 

“[5.5]      Compliance with the Provisions of Code Section 409A.

 

Notwithstanding anything herein to the contrary:

 

(i)            if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then

 

(x)            the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code), or

 

(y)           (A) with respect to the provision of in-kind benefits hereunder
which are otherwise not exempt from the six-month delay requirements, during the
period beginning on the employment termination date, and ending on the six-month
anniversary of such date, Executive may be permitted to commence use of such
benefits so long as Executive reimburses the Company, on the last business day
of each month, all or part of which occurs during such period, for the amount of

 

--------------------------------------------------------------------------------


 

any income imputed to Executive under applicable tax rules as a result of any
benefits provided to Executive during such month, and

 

(B) in such event, on the first business day of the first month following the
month in which occurs the six-month anniversary of the termination date, the
Company shall make a one-time, lump sum cash payment to Executive in an amount
equal to the payments made by Executive in accordance with
Section [5.5](i)(y)(A) above, together with interest thereon accruing at the
applicable federal rate for instruments of less than one year, and

 

(ii)           if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax.

 

The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section [5.5]; provided that,
notwithstanding anything in this Agreement to the contrary, neither the Company
nor any of its Affiliates, employees or representatives shall have any liability
to Executive with respect to any tax liabilities imposed on Executive under
Section 409A of the Code.”

 

4.             The definition of “Cause” under the Agreement is hereby deleted
in its entirety and replaced with the following:

 

““Cause” shall mean with respect to termination of Executive’s employment
hereunder (i) an act or acts of dishonesty by Executive resulting in, or
intended to result in, directly or indirectly, any personal enrichment of
Executive (ii) an act or acts of  dishonesty by Executive intended to cause
substantial injury to the Company, (iii) material breach (other than as a result
of a Disability) by Executive of Executive’s obligations under this Agreement,
which action was (a) undertaken without a reasonable belief that the action was
in the best interests of the Company or an Affiliate and (b) not remedied within
fifteen (15) days after receipt of written notice from the Company or an
Affiliate specifying the alleged breach, (iv) Executive’s conviction of, or plea
of nolo contendere to, a crime constituting (a) a felony under the laws of any
country, the United States or any state thereof or (b) a misdemeanor involving
moral turpitude or (v) a material breach of (a) the Company’s Code of Business
Conduct or (b) the provisions of this Agreement.”

 

--------------------------------------------------------------------------------


 

5.             The Section entitled “Certain Defined Terms” is hereby amended by
adding thereto the following definitions:

 

““Affiliate” means any entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.  For purposes of
the preceding sentence, “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any entity or organization, shall mean the possession, directly or indirectly,
of the power (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of the controlled entity or organization, or
(ii) to direct or cause the direction of management and policies of the
controlled entity or organization, whether through the ownership voting
securities or by contract or otherwise.

 

“Change of Control” means “Change of Control” as defined in the Northwest
Airlines Corporation 2007 Stock Incentive Plan, as of the date hereof.”

 

6.             Clause (c) of the definition of “Good Reason” under the Agreement
is hereby deleted in its entirety and replaced with the following:

 

“(c) if Executive’s principal place of employment is at the Company’s principal
executive offices in the Minneapolis-St. Paul Metropolitan Area, the relocation
of Executive’s principal place of employment to a location other than at the
Company’s principal executive offices in the Minneapolis-St. Paul Metropolitan
Area (excluding travel requirements relating to Executive’s duties), without
Executive’s consent, and, in addition, without prejudice to the preceding
clause, following a Change of Control, if Executive’s principal place of
employment is other than at the Company’s principal executive offices in the
Minneapolis-St. Paul Metropolitan Area, the relocation of Executive’s principal
place of employment by more than 50 miles (excluding travel requirements
relating to Executive’s duties), without Executive’s consent;”

 

7.             The definition of “Good Reason” under the Agreement is hereby
further amended by adding thereto the following:

 

“(e) following a Change of Control, a material reduction in Executive’s
short-term or long-term cash incentive compensation opportunities, or

 

(f) following a Change of Control, the Company does not keep in effect
compensation, incentive, retirement, health and welfare benefits, or perquisite
programs under which the Executive receives benefits

 

--------------------------------------------------------------------------------


 

substantially comparable, in the aggregate, to those in effect prior to a Change
of Control (other than a reduction pursuant to an equivalent reduction in such
benefits for all full time domestic employees who are not subject to a
collective bargaining agreement).”

 

8.             [Section 16] under the Agreement is hereby amended by thereto
adding the following:

 

“Notwithstanding the above, following a Change of Control, all costs and
expenses incurred in connection with any arbitration including, without
limitation, arbitrator and attorney’s fees, shall be paid by the Company, or the
Company shall promptly reimburse Executive on an as-incurred basis for such
costs and expenses; provided, however, that if Executive institutes any
arbitration to enforce this Agreement and the arbitrator presiding over the
arbitration affirmatively finds that Executive instituted the arbitration in bad
faith, Executive shall pay all costs and expenses, including attorney’s fees, of
Executive and the Company.”

 

9.             All terms not otherwise defined herein shall have the same
meaning as specified in the Agreement.

 

10.           This letter agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective representatives, successor and
assigns.

 

11.           This letter agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

 

12.           Except as herein provided, the Agreement shall remain unchanged
and in full force and effect.  This letter agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed to be an original
copy hereof, and all such counterparts together shall constitute but one single
agreement.

 

If the provisions of this letter agreement are acceptable to you, please
indicate your agreement to the above by signing in the space provided below.

 

Sincerely,

 

Northwest Airlines, Inc.

[Michael J. Becker]

[Senior Vice President – Human Resources & Labor Relations

 

ACCEPTED AND AGREED:

 

By:

 

 

Date:

 

 

[Name]

 

 

 

 

[Title]

 

 

 

 

[Department]

 

 

 

 

 

--------------------------------------------------------------------------------